Name: Regulation (EEC) No 482/74 of the Commission of 27 February 1974 on the classification of goods within subheading No 23.04 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31974R0482Regulation (EEC) No 482/74 of the Commission of 27 February 1974 on the classification of goods within subheading No 23.04 B of the Common Customs Tariff Official Journal L 057 , 28/02/1974 P. 0023 - 0024 Finnish special edition: Chapter 2 Volume 2 P. 0028 Greek special edition: Chapter 02 Volume 1 P. 0245 Swedish special edition: Chapter 2 Volume 2 P. 0028 Spanish special edition: Chapter 02 Volume 2 P. 0112 Portuguese special edition Chapter 02 Volume 2 P. 0112 REGULATION (EEC) No 482/74 OF THE COMMISSION of 27 February 1974 on the classification of goods within subheading No 23.04 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas measures must be taken for the uniform application of the nomenclature of the Common Customs Tariff as regards classification of residues resulting from the extraction of maize germ oil by solvents or compression; Whereas heading No 23.04 of the Common Customs Tariff which is annexed to Council Regulation (EEC) No 950/68 (2) of 28 June 1968, as last amended by Council Regulation (EEC) No 1/74 (3) of 17 December 1973 covers residues resulting from the extraction of vegetable oils ; whereas the residues covered by this heading are the solid residues remaining after the extraction of oil from oil seed or oleaginous fruits by solvents or in a press or rotary expeller ; whereas they are composed of ligneous, albuminoid, amyloid and mineral substances with a small quantity of oil, and may be in the form of slabs (cakes) or meal, or may be pelletized; Whereas the heading does not cover, under the term "residues", products from which oil can still economically be extracted, nor products containing substances (except in negligible quantities) which have not undergone an oil-extraction process and have been added to the residues themselves; Whereas residues from the extraction of maize germ oil are obtained after extraction of the oil contained in maize germs either by solvents or compression ; whereas the products used for that extraction are often products made up of maize germs and of fragments of the endosperm and the pericarp of maize grains; Whereas, by reason of the differences in the processes applied (solvent extraction or compression) and the different composition of the raw materials, the residues can be distinguished by the difference in the oil and protein content; Whereas, for the purpose of distinguishing residues resulting from the extraction of maize germ oil, falling within subheading No 23.04 B, from products which have not undergone a complete maize germ oil extraction process and from products containing, in addition to the actual residues, ingredients which have undergone no oil extraction process, the minimum and maximum starch, oil and protein contents must be determined ; whereas in the present state of technical progress in this field, these contents, calculated by weight on the dry product, may be set as follows: (a) for residues obtained by solvent extraction: - starch : less than 45 % - protein (nitrogen content x 6.25) : not less than 11.5 % - oil : less than 3 % (b) for residues obtained by compression: - starch : less than 45 % - protein (nitrogen content x 6.25) : not less than 13 % - oil : not less than 3 % but not more than 8 %; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Residues resulting from the extraction, by solvents or by compression, of maize germ oil shall fall within subheading No 23.04 B of the Common Customs Tariff only where they contain the following ingredients in the quantities specified, calculated by weight on the dry product: 1. Products of an oil content of less than 3 %: - starch content : less than 45 % - protein content (nitrogen content x 6.25) : not less than 11.5 %. (1)OJ No 14, 21.1.1969, p. 1. (2)OJ No L 172, 22.7.1968, p. 1. (3)OJ No L 1, 1.1.1974, p. 1. 2. Products of an oil content of not less than 3 % and not more than 8 %: - starch content : less than 45 % - protein content (nitrogen content x 6.25) : not less than 13 %. Moreover, such residues shall not contain ingredients which are not obtained from maize grains. Article 2 This Regulation shall enter into force on 1 April 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI